BUTZNER, Circuit Judge,
concurring in part and dissenting in part:
I concur in affirming the parts of the district court’s judgment that pertain to garnishments, traffic accidents, testing procedures, and fitness ratings. The judgments on these issues rest largely on the district court’s findings of fact and assessments of credibility which are binding on us because they are not clearly erroneous.
I dissent from the affirmance of that part of the district court’s judgment relating to harassment. On this issue I think the district court should be reversed and the case remanded for appropriate relief.
Section 703(a)(1) of the Civil Rights Act of 1964 [42 U.S.C. § 2000e-2(a)(1)] provides in pertinent part:
It shall be an unlawful employment practice for an employer — to fail or refuse to hire or to discharge an individual, or oth*68erwise to discriminate against any individual with respect to his compensation, terms, conditions, or privileges of employment, because of such individual’s race
Congress adopted the language concerning terms, conditions, or privileges of employment to assure that Title VII would reach more than hiring, promotion, and firing. This statute is “an expansive concept which sweeps within its protective ambit the practice of creating a working environment heavily charged with ethnic or racial discrimination.” Rogers v. EEOC, 454 F.2d 234, 238 (5th Cir. 1971). Professor Larson explains in 3 Employment Discrimination § 84.10 (1977):
Although few such cases appear to have arisen in recent years, it is clear from the earlier cases raising the point that this language forbids such conduct as the practice of supervisors calling black employees “Niggers,” of the employers’ tolerating ethnic jokes, and of employers’ requiring that black employees be addressed in less respectful terms than white .
The EEOC has taken the position in these kinds of cases that there is a positive duty on the employer to maintain an environment free of this kind of racial harassment and intimidation. Thus, if the employer is aware that ethnic jokes are being told by coemployees (not merely by supervisors), and that insulting remarks are being scribbled on restroom walls, he has an obligation to investigate, and to punish the offenders, if necessary to eradicate the practice.
The evidence discloses numerous instances of racism that violate § 703(a)(1). These incidents fall into four categories. First, some officers of the bureau express their racial bias by using epithets such as “niggers,” “nigras,” or “spear chunkers” to refer to black firemen; by referring to a black residential section of Richmond as the “Congo;” and by stating that black firemen are not qualified to assume greater responsibility in the bureau. Second, officers ignore or acquiesce in the hazing of black firemen by white firemen. Third, eating and sleeping facilities are segregated in some of the fire stations. Fourth, without justification, white firemen sometimes receive better treatment in the form of more lenient discipline or better training opportunities than similarly situated blacks.
The district court denied relief with respect to this aspect of the case for a number of reasons, which are set forth in Friend v. Leidinger, 446 F.Supp. 361, 375-84 (E.D.Va. 1977). Generally, it found that there was no causal relationship between the conduct of the white officers or firemen and the race of the complaining firemen. For example, the court dismissed the claim that a captain ignored a complaint of hazing because the testimony did not show whether similar complaints against white firemen were also ignored. The evidence, however, showed no similar harassment of white firemen. The court therefore placed an impossible burden on the black complainants.
On the basis of the bureau chief’s testimony that his batallion officers had assured him that there was no segregation in eating or sleeping facilities, the district court dismissed the claims of five firemen that such segregation existed. The batallion officers were not- called to refute the complainants’ testimony. The chief’s testimony provided an unsubstantial basis for the court’s ruling because he lacked personal knowledge of the controversy.
The district court also denied relief on the ground that the black firemen had not carried their complaints to the chief of the bureau. The futility of this course of action, however, is attested by the chief’s response to the humiliation of a black fireman who was harassed by having a simulated hog trough placed before him at the dinner table. When the black fireman offered to fight the person responsible, his station captain reported him to the chief. The chief required him to apologize, under threat of discharge, to the white firemen. In the presence of the chief, he did so, while the white firemen ridiculed him.
Although the court found that white officers and firemen had harassed black employees and had discriminated against them, it denied relief because it considered the incidents to be isolated, contrary to *69bureau policy, and without authorization or acquiescence of the named defendants. Apart from the erroneous factual basis for this ruling, the district court misapprehended the law.
Congress intended to prevent employers from thwarting the Act merely by disavowing the racism of their middle-level supervisors. Section 701(b) [42 U.S.C. § 2000e(b)] includes any agent of an employer within the statutory definition of an employer. Therefore, the bureau is answerable under Title VII for discriminatory conduct by its officers acting within the purview of their authority. See Anderson v. Methodist Evangelical Hospital, Inc., 464 F.2d 723, 725 (6th Cir. 1972); 3 Larson, Employment Discrimination § 84.10 (1977).
I would remand the ease for the entry of an order requiring the officials in charge of the fire bureau to promulgate regulations forbidding racial discrimination and harassment by its officers and employees, to provide means of enforcement, and to punish violators.